—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Barone, J.), dated March 2, 1994, which denied their motion for leave to enter a default judgment.
Ordered that the order is reversed, as a matter of discretion, with costs, and the motion is granted.
The Supreme Court improvidently exercised its discretion in denying the plaintiffs’ motion for leave to enter a default judgment. In opposition to the motion, the defendants failed to proffer a reasonable excuse for the lengthy delay in answering the complaint and failed to demonstrate that they had a meritorious defense (see, CPLR 3012 [d]; MacMarty, Inc. v Scheller, 201 AD2d 706, 707; Bergida v Wassen, 186 AD2d 522; Martyn v Jones, 166 AD2d 508; Cree v Cree, 124 AD2d 538, 540; Leogrande v Glass, 106 AD2d 431, 432; County of Nassau v Cedric Constr. Corp., 100 AD2d 890, 891-892). The record indicates that the defendants only served their answer in response to the plaintiffs’ motion. Under the circumstances of this case, based upon the complete failure of proof by the defendants, we find that the plaintiffs are entitled to a default judgment against the defendants. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.